UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7225



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TINA BRYANT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:05-cr-00237-RLV-DCK-4; 5:08-cv-
00055-RLV)


Submitted:    December 3, 2008              Decided:   December 24, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles   Robinson  Brewer,   Asheville,   North  Carolina,   for
Appellant. Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina; Kevin Zolot, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tina Bryant seeks to appeal the district court’s order

denying relief on her 28 U.S.C. § 2255 (2000) motion.                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).              A

certificate      of       appealability         will     not     issue    absent      “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).         A    prisoner     satisfies     this

standard   by    demonstrating          that   reasonable       jurists   would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently        reviewed     the   record     and

conclude      that    Bryant      has    not    made     the     requisite    showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in    forma      pauperis,      and    dismiss    the    appeal.      We

dispense      with    oral     argument        because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED



                                           2